 
August 24, 2007


Neomedia Technologies, Inc.
2201 Second Street, Suite #600
Fort Myers, FL 33901
Attention:  William Hoffman


RE: Repricing of All Existing Warrants
 
Dear Mr. Angelo:


Please accept this correspondence in order to memorialize our agreement (the
“Agreement”), and in lieu of a formal amendment and restatement, wherein
effective as of the date this Agreement Neomedia Technologies, Inc. (the
“Company”) has agreed to reduce the exercise price and the fixed conversion
price of all of the warrants, convertible debentures and preferred stock (as the
case may be) the Company has issued to and which are currently held by YA Global
Investments, L.P. (formerly known as Cornell Capital Partners, LP) (“YA Global”)
to $0.02.


The following warrants (the “Warrants”) shall be subject to this Agreement:


Warrant No.
 
Number of Shares
 
Date of Original
Issuance
 
Date of Amendments,
if any
CCP-002
 
50,000,000
 
March 30, 2005
 
August 23, 2006 and December 29, 2006
CCP-001
 
20,000,000
 
February 17, 2006
 
August 23, 2006 and December 29, 2006
CCP-002
 
25,000,000
 
February 17, 2006
 
August 23, 2006 and December 29, 2006
CCP-003
 
30,000,000
 
February 17, 2006
 
August 23, 2006 and December 29, 2006
CCP-001
 
25,000,000
 
August 23, 2006
 
December 29, 2006
CCP-002
 
50,000,000
 
August 23, 2006
 
December 29, 2006
CCP-003
 
50,000,000
 
August 23, 2006
 
December 29, 2006
CCP-001
 
50,000,000
 
August 23, 2006
 
N/A
CCP-001
 
42,000,000
 
December 29, 2006
 
N/A
NEOM-4-1
 
125,000,000
 
March 27, 2007
 
N/A




--------------------------------------------------------------------------------



The following convertible debentures (the “Convertible Debentures”) shall be
subject to this Agreement:


Date of Original Issuance
 
Principal Amount of Convertible Debt
         
August 24, 2006
 
$
5,000,000
 
December 29, 2006
 
$
2,500,000
 
March 27, 2007
 
$
7,500,000
 



The following preferred stock (the “Preferred Stock”) shall be subject to this
Agreement:


Date of Original Issuance
 
Class of Preferred Stock
     
February 17, 2006 (issued pursuant to the Investment Agreement, dated
February 17, 2006 by and between YA Global and the Company)
 
Series C Convertible Preferred Stock

 
The parties hereto acknowledge that this Agreement is executed and delivered to
YA Global in lieu of formal amendments and restatements of the above mentioned
Warrants and Convertible Debentures and that this Agreement shall nonetheless
have the same effect as the execution and delivery of formal such amendments and
restatements. Provided however in the event that YA Global shall require formal
amendments and restatements of the Warrants and/or Convertible Debentures the
Company shall execute any and all such agreements as maybe required by YA Global
in order to document the terms outlined herein.
 

Very truly yours, NEOMEDIA TECHNOLOGIES, INC.     By:
 /s/ Scott Womble
Name:
Scott Womble
Title:
Interim Chief Financial Officer

 
Acknowledged and accepted on
on August 24, 2007 by

YA GLOBAL INVESTMENTS, L.P.     By:
Yorkville Advisors, LLC
Its:
Investment Manager
    By:
/s/ Mark Angelo
Name:
Mark Angelo
Its:
Portfolio Manager




--------------------------------------------------------------------------------

